Citation Nr: 0319321	
Decision Date: 08/07/03    Archive Date: 08/13/03

DOCKET NO.  01-05 825	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for chronic obstructive pulmonary disease (COPD) and 
asbestosis.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L.J. Bakke, Counsel




INTRODUCTION

The veteran served on active duty from May 1952 to April 
1956.

This matter was originally before the Board of Veterans' 
Appeals (Board) from a rating decision rendered in August 
1996 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Montgomery, Alabama, wherein the RO denied 
entitlement to service connection for COPD and asbestosis.  
In February 1998, the Board Remanded the case to the RO for 
further development.

Subsequently, in a January 2001 decision, the RO granted 
service connection for COPD and asbestosis, evaluating the 
disability at 30 percent, effective in May 1996.  The veteran 
timely appealed the evaluation assigned.  Thus, the Board 
will consider the proper evaluation to be assigned pursuant 
to the holding of the U.S. Court of Appeals for Veterans 
Claims (Court) in Fenderson v. West, 12 Vet. App. 119 (1999).

The only issue over which the Board clearly has appellate 
jurisdiction is that set forth on the title page.  However, 
as the veteran filed a timely notice of disagreement with the 
denial of a total disability rating for compensation purposes 
based on individual unemployability due to service-connected 
disabilities (TDIU), the Board will remand for the issuance 
of a statement of the case.  See Manlincon v. West, 12 Vet. 
App. 238, 240 (1999).


REMAND

During the pendency of this appeal, the President signed into 
law the Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined the VA's duty to assist, enhanced its duty to 
notify a claimant as to the information and evidence 
necessary to substantiate a claim, and eliminated the well-
grounded claim requirement.  See 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West 2002).  This change in the law is 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA, Pub. L. No. 106-
475, § 7(a), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. 
§ 5107, note (Effective and Applicability Provisions) (West 
2002).

The veteran was given notice of the changes in law effected 
by the VCAA by letter dated in May 2003; however, he has not 
been given notice of the ensuing changes in regulations, and 
the case has not been developed in accordance with VCAA.

On May 1, 2003, the Federal Circuit in Disabled American 
Veterans v. Secretary of Veterans Affairs (DAV v. Sec'y of 
VA), 327 F.3d 1339 (Fed. Cir. 2003) invalidated the Board's 
development authority under 38 C.F.R. § 19.9.  The Federal 
Circuit Court further stated in this case that the Board was 
not allowed to consider additional evidence without obtaining 
a waiver of RO consideration from the appellant.  

The veteran submitted evidence to the RO in August 2002, 
including the result of pulmonary function tests (PFT) 
conducted in April 2002 by what appears to be a private 
health care provider.  In October 2002, he submitted a 
statement querying why the RO had not issued a supplemental 
statement of the case concerning the newly submitted 
evidence.  Absent a waiver, this evidence must be returned to 
the RO for review and issuance of a supplemental statement of 
the case.  38 C.F.R. § 19.37 (2002), see also DAV v. Sec'y of 
VA, supra.

In addition, the Board notes that the veteran claimed 
entitlement to TDIU in April 2001.  The RO denied entitlement 
to TDIU in a May 2002 rating decision.  In October 2002, the 
veteran submitted a notice of disagreement as to the denial 
of TDIU.  However, the RO has not had an opportunity to issue 
a statement of the case addressing this issue.

The Court has directed that where a veteran has submitted a 
timely notice of disagreement with an adverse decision and a 
statement of the case addressing the issue was not sent, the 
Board should remand the issue to the RO for issuance of a 
statement of the case.  See Manlincon v. West, 12 Vet. App. 
238 (1999).

Accordingly, and to ensure full compliance with due process 
requirements, further appellate consideration will be 
deferred and the case is REMANDED to the RO for the following 
development:

1.  The RO should ensure compliance with 
the duty to assist, documentation and 
notification requirements set forth by 
the VCAA, specifically including all 
provisions under 38 U.S.C.A. §§ 5102, 
5103, 5103A (West 2002); 66 Fed. Reg. 45, 
620 (Aug. 29, 2001) (codified as amended 
at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 
and 3.326(a)).  The claims file must 
include documentation that the RO has 
complied with the VA's redefined duties 
to notify and assist a claimant as set 
forth in the VCAA and as specifically 
affecting the issue on the title page of 
this remand.

2.  The RO should request that the 
veteran identify all VA and non-VA health 
care providers who treated him for his 
respiratory disability from 1996 to the 
present.  In particular, the RO should 
request that the veteran identify the 
physician and/or health care facility at 
which the April 2002 PFTs were conducted.  
The RO should procure duly executed 
authorization for the release of private 
medical records.

3.  The RO should then obtain the 
veteran's medical records from all 
identified health care providers for 
treatment accorded him for his service-
connected respiratory disability, that 
are not already of record.  The RO should 
request any and all inpatient and 
outpatient records, and any and all 
clinical records to include results of 
PFTs.  In particular, the RO should 
request any and all treatment records 
from the VA Medical Center (VAMC) in 
Birmingham, Alabama from 2001 to the 
present.

4.  When the above development has been 
completed, the RO should make 
arrangements to afford the veteran the 
appropriate VA examination to determine 
the nature and extent of his service-
connected respiratory disability.  All 
indicated tests and studies should be 
performed.  If other examinations by 
specialists are indicated, they should be 
conducted.  Send the claims folder to the 
examiner(s) for review.  The examiner(s) 
should address the following matters:

?	Summarize the medical history, 
including the onset and course, of 
the veteran's service-connected 
respiratory disability.
?	Describe any current symptoms and 
manifestations attributed to his 
service-connected respiratory 
disability.
?	Complete any diagnostic and clinical 
tests required and provide diagnoses 
for any and all symptoms of 
respiratory disability identified.
?	Provide an opinion as to the 
severity of the service connected 
respiratory disability, and 
indicate:

o	Does clinical testing show 
results of FVC at 65 to 74 
percent predicted, 50 to 64 
percent predicted, or less than 
50 percent predicted, or; DLCO 
(SB) of 56 to 65 percent 
predicted, 40 to 55 percent 
predicted, less than 40 percent 
predicted, or; maximum exercise 
capacity of 15 to 20 ml/kg/min 
oxygen consumption with 
cardiorespiratory limitation, 
less than 15 ml/kg/min oxygen 
consumption with 
cardiorespiratory limitation, 
or; cor pulmonale or pulmonary 
hypertension, or; requires 
outpatient oxygen therapy? Or
o	FEV-1 of 56 to 70 percent 
predicted, 40 to 55 percent 
predicted, or less than 40 
percent predicted, or; FEV-
1/FVC of 56 to 70 percent, 40 
to 55 percent, or less than 40 
percent, or: DLCO (SB) of 56 to 
65 percent predicted, 40 to 55 
percent predicted, or less than 
40 percent predicted, or; 
maximum oxygen consumption of 
15 to 20 ml/kg/min (with 
cardiorespiratory limit), or 
less than 15 ml/kg/min oxygen 
consumption (with cardiac or 
respiratory limitation), or; 
cor pulmonale, or; right 
ventricular hypertrophy, or; 
pulmonary hypertension, or 
episode(s) of acute respiratory 
failure, or; requires 
outpatient oxygen therapy?

Under the new criteria, or

o	Moderate; with moderate dyspnea 
occurring after climbing one 
flight of steps or walking more 
than one block on level 
surface; pulmonary function 
tests consistent with findings 
of moderate emphysema, or
o	Severe, exertional dyspnea 
sufficient to prevent climbing 
one flight of steps or walking 
one block without stopping; 
ventilatory impairment of 
severe degree confirmed by 
pulmonary function tests with 
marked impairment of health, or
o	Pronounced; intractable and 
totally incapacitating; with 
dyspnea at rest, or marked 
dyspnea and cyanosis on mild 
exertion; severity of emphysema 
confirmed by chest X-rays and 
pulmonary function tests

Under the old criteria.

5.  After receipt of any and all newly 
acquired evidence, the RO should again 
review the veteran's claim for an 
evaluation in excess of 30 percent for 
COPD and asbestosis, including whether or 
not "staged ratings" are appropriate 
under Fenderson, supra.  If the decision 
remains in any way adverse to the 
veteran, he and his representative should 
be furnished with a supplemental 
statement of the case, and with a 
reasonable period of time within which to 
respond.

6.  The RO should also issue a statement 
of the case regarding the issue of 
entitlement to TDIU.  The veteran should 
be apprised of his right to submit a 
substantive appeal as to the issue of 
entitlement to TDIU and to have his claim 
reviewed by the Board.  

The case should thereafter be returned to the Board for 
further review, as appropriate.  The veteran need take no 
action until he is so informed.  The Board intimates no 
opinion as to the ultimate outcome of this case.  The veteran 
is advised that failure to appear for a scheduled VA 
examination without good cause could result in the denial of 
his claim.  38 C.F.R. § 3.655 (2002).  The appellant has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



	                  
_________________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




